Citation Nr: 1132781	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-23 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for senile and peripheral cortical cataracts, to include as a result of ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of ionizing radiation.

3.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to June 30, 2008, and in excess of 20 percent from June 30, 2008.

4.  Entitlement to a compensable evaluation for residuals of basal cell carcinoma, left nose and back, and squamous cell carcinoma, left back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeal (Board) on appeal from rating decisions dated in June 2004, July 2006 and April 2009 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi, and Cleveland, Ohio.  In August 2010, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing testimony is of record.  This case was previously before the Board in September 2010 at which time the issues on appeal were remanded for additional development.  In regard to the issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to June 30, 2008, and in excess of 20 percent from June 30, 2008, there has been substantial compliance with the Board's September 2010 remand directives, to include affording the Veteran an audiological evaluation and requesting the Veteran's records from the Social Security Administration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Also before the Board in September 2010 was the issue of entitlement to service connection for hyperthyroidism or hypothyroidism, to include as a result of ionizing radiation.  However, in March 2011, the RO granted service connected for hypothyroidism, status post radioactive iodine treatment, and granted a 10 percent rating effective in July 1997, and a 30 percent rating effective in January 2011.  As this represents a full grant of the benefit sought with respect to this issue, the issue is no longer on appeal and will not be further addressed.  See AB v. Brown, 6 Vet. App. 35  (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection senile and peripheral cortical cataracts, and diabetes mellitus, type II, to include as a result of ionizing radiation, 
and entitlement to a compensable evaluation for residuals of basal cell carcinoma, left nose and back, and squamous cell carcinoma, left back, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  From the date of claim for an increased rating in April 2006, throughout the period to June 29, 2008, the Veteran has had bilateral hearing loss manifested by no greater than level XI hearing acuity in the right ear and level II hearing acuity in the left ear.

2.  For the period from June 30, 2008, the Veteran has had bilateral hearing loss manifested by no greater than level XI hearing acuity in the right ear and level III hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  From April 2006 to June 29, 2008, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).

2.  For the period from June 30, 2008, the criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA with respect to his claim of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to June 30, 2008, and in excess of 20 percent from June 30, 2008.  By letter dated in May 2006, which was prior to the June 2006 rating decision on appeal, the RO provided the appellant with the information and evidence needed to substantiate and complete this claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits).  A letter provided to the appellant in March 2006 also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the March 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  An attempt was made to obtain the Veteran's records from the Social Security Administration (SSA), but SSA informed VA in December 2010 that no medical records existed and that the records were destroyed.  

The appellant has also been afforded VA audiometric evaluations in connection with this claim, including in April 2006, June 2006, June 2008, and the most recent one in January 2011.  38 C.F.R. § 3.159(c) (4) (2010).  The examiners provided the numeric audiometric test results, with further comment on the functional effects caused by the appellant's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  There is also a private audiogram on file dated in September 2006 in graph form with partial numeric test results.  The audiogram also contains speech discrimination scores, but it is not clear whether the scores were obtained using the Maryland CNC test.  In Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011) the Court held that the Board must either seek clarification of a private medical examination report or explain why such clarification is not needed if a private medical examination is unclear or insufficient.  Here, keeping in mind that the private evaluation report is rendered inadequate for rating purposes if the word discrimination scores are not considered, affording the benefit of the doubt, the Board will assume that the word discrimination scores were obtained using the Maryland CNC test.  38 C.F.R. §§  3.102; 4.85(a).  Thus, the Board finds that all of the above-noted examination reports are adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal presently being decided and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Analysis

Facts

On an authorized VA audiological evaluation in March 2004, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
90
95
110+
115+
110+
LEFT
25
30
55
60
60

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed the Veteran as having a severe-profound mixed hearing loss in the right ear and a mild sloping to moderate mainly sensorineural hearing loss in the left ear.

In a June 2004 rating decision, the RO granted service connection for bilateral sensorineural hearing loss and assigned a 10 percent rating, effective in October 2002.

On an authorized VA audiological evaluation in November 2005, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
95
80
110
110+
110+
LEFT
25
25
45
65
70

Speech audiometry revealed that speech recognition ability was extremely poor in the right ear at 12 percent and good in the left ear at 84 percent.  The audiological results were noted to show no significant decrease of hearing in either ear compared to hearing tests that were performed in March 2004.  The examiner relayed the Veteran's interest in trying a newer technology hearing aid and that an impression of the left ear would be taken at that time.

In December 2005, the Veteran reported for a VA hearing aid evaluation and was fitted for a left Siemens Triano digital ITE hearing aid, but the fit was too tight.  Another impression was taken of his left ear so that adjustments could be made to the aid. 

In April 2006, the Veteran filed a claim for an increased rating for impaired hearing.

In April 2006, the Veteran reported to a VA medical center for a hearing check as well as for auditory brainstem response (ABR) testing due to complaints of chronic dizziness.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
110+
110+
110+
LEFT
25
30
55
65
70

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 84 percent in the left ear.  The examiner reported that the results did not show significant additional decrease of hearing in either ear compared to the results in March 2004 which showed a severe sloping to profound primarily sensorineural hearing loss in the right ear and a slight sloping to severe mixed (primarily sensorineural) hearing loss in the left ear.  The Veteran reported at this time that he had not been wearing his new left Siemens hearing aid much because of problems with the aid.

On the authorized VA audiological evaluation in June 2006, the Veteran reported that his right ear was significantly worse.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
115
120+
120
LEFT
30
30
60
70
70

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 94 percent in the left ear.

The Veteran was advised at a VA hearing aid consult in July 2006 to retry the new left Siemens Triano digital in-the-ear hearing aid with adjustments that were made at that time.  

An audiological evaluation conducted in September 2006 at Circleville Hearing Center in Circleville, Ohio, revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
110
110+
110+
LEFT
30
30
55
65
65

Speech audiometry revealed speech recognition ability of 20 percent in the right ear and 88 percent in the left ear.

On an authorized VA audiological evaluation in June 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
100
105+
110+
110+
LEFT
35
35
65
70
75

Speech audiometry revealed that speech recognition ability could not be tested in the right ear and was 88 percent in the left ear.  The Veteran was diagnosed as having profound sensorineural hearing loss in the right ear and mild sloping to profound sensorineural hearing loss in the left ear.

In July 2008, the RO increased the Veteran's bilateral hearing loss rating from 10 to 20 percent disabling, effective June 30, 2008.

At a VA hearing aid evaluation in March 2010, the Veteran had a noted history of poor adjustment to hearing aids.  The audiologist indicated that test results suggested that the new left Phonak Versata VA digital half shell hearing aid issued to the Veteran could provide him with noticeable improvement in functional hearing.  The Veteran reported a positive initial subjective impression of the new hearing aid's fit and sound, but mentioned that he noticed some echo.  

At a Board videoconference hearing in August 2010, the Veteran testified that he was unable to understand "normal talking" including conversation from his wife.  He asserted that his hearing was getting worse all the time and had worsened since his last VA audiogram.

At a VA examination in January 2011, the Veteran reported that he could not hear his wife talking to him when she sat on the couch and he could not tell what direction sound was coming from.  He also reported that he can hear people talking, but cannot tell what they are saying.  He added that loud noises are bothersome.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
95
85
90
105
105
LEFT
35
30
60
65
75

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed as having a profound sensorineural hearing loss in the right ear and a mild to severe sensorineural hearing loss in the left ear.

Pertinent Rating Provisions

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). See also, Fenderson v. West, 12 Vet. App. 119 (1999). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2010).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2010).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2010).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2010). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear. 38 C.F.R. § 4.85(e) (2010).

If puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85(a) (2010).


Discussion

The audiological findings pertinent to the rating period prior to June 30, 2008, include VA audiological examination reports dated in April 2006 and June 2006, and a private audiogram report dated in September 2006.    

Results of the April 2006 VA audiological evaluation revealed that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 104+ decibels in the right ear and 55 decibels in the left ear.  Speech recognition ability was 0 percent in the right and 84 percent in the left ear.  Under Table VI, the audiological findings correspond to level XI hearing in the right and level II in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Due to the fact that the puretone threshold at 1000, 2000, 3000 and 4000 hertz in the Veteran's right ear are all over 55 decibels, he meets the criteria for exceptional patterns of hearing Under Table VIA for that ear.  However, the Veteran's level of hearing for his right ear would be the same, i.e., level XI, under this table.  These levels yield a 10 percent evaluation under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

Findings from the June 2006 VA examination show that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 106 decibels in the right ear and 58 decibels in the left ear.  Speech recognition ability was 0 percent in the right and 94 percent in the left ear.  Under Table VI, the audiological findings correspond to level XI hearing in the right and level II in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  The Veteran's right ear findings similarly meet the criteria under Table VIA for exceptional patterns of hearing; however, the Veteran's level of hearing for his right ear would be the same, i.e., level XI under this table.  Under Table VII, these levels yield a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

Results of the September 2006 private audiogram show that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 100 decibels in the right ear and 54 decibels in the left ear.  Speech recognition ability was 20 percent in the right and 88 percent in the left ear.  Under Table VI, the audiological findings correspond to level XI hearing in the right and level II in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  The Veteran's right ear findings similarly meet the criteria under Table VIA for exceptional patterns of hearing; however, the Veteran's level of hearing for his right ear would be the same, i.e., level XI under this table.  Under Table VII, these levels yield a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

With respect to the June 2008 VA audiology evaluation, findings revealed that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 106+ decibels in the right ear and 61 decibels in the left ear.  Speech recognition ability was 0 percent in the right and 88 percent in the left ear.  Under Table VI, the audiological findings correspond to level XI hearing in the right and level III in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Under Table VII, these levels yield a 20 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  Due to the fact that the puretone threshold at 1000, 2000, 3000 and 4000 hertz in the Veteran's right ear are all over 55 decibels, he meets the criteria for exceptional patterns of hearing Under Table VIA for that ear.  However, the numeric designation under that table for the right ear, i.e., XI, is the same as under table VI and thus does not warrant a higher rating under Table VII.  

Findings from the January 2011 VA audiology evaluation revealed that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 96 in the right ear and 58 in the left ear.  Speech recognition ability was 0 percent in the right and 94 percent in the left ear.  Under Table VI, the audiological findings correspond to level XI hearing in the right and level II in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Under Table VII, these levels yield a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  Again, due to the fact that the puretone threshold at 1000, 2000, 3000 and 4000 hertz in the Veteran's right ear are all over 55 decibels, he meets the criteria for exceptional patterns of hearing under Table VIA for that ear.  However, the numeric designation under that table for the right ear would be IX and does not warrant a higher rating under Table VII.  

In light of the findings from the June 2008 VA audiological examination that meet the criteria for a 20 percent rating under VA ratings schedule and the findings from the January 2011 VA examination that meet the criteria for a 10 percent rating under the schedule, the Veteran clearly has not been shown to meet the criteria for an evaluation in excess of 20 percent for his bilateral hearing loss at any point from June 29, 2008.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss does not warrant an evaluation in excess of 10 percent any point from April 2006 to June 30, 2008, and in excess of 20 percent at any point from June 30, 2008.  As the preponderance of the evidence is against an increased evaluation, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.

Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the Veteran has reported difficulty hearing and communicating with others as a result of his bilateral hearing loss, including conversing with his wife.  The Board does acknowledge that the service-connected bilateral hearing loss interferes with communication ability.  See Martinak, supra.  The VA examinations for rating purposes test speech discrimination ability in an effort to consider impairment in the ability to understand speech.  The Veteran's disability picture is contemplated by the rating schedule.  Further, the record contains no objective evidence that the Veteran's service-connected bilateral hearing loss results in marked interference with earning capacity or employment beyond that interference contemplated by the assigned evaluation.  In terms of employment, a January 2011 VA examination report notes a history of the Veteran working for a diesel company as a mechanic and in sales for 38 years.  He was 78 years old at the time of the examination.  As this evidence indicates that the Veteran is no longer employed, there can be no functional effects of his bilateral hearing loss on his occupational functioning.  Additionally, the objective evidence does not reflect frequent periods of hospitalization due to this disability.  Thus, the Board finds that 38 C.F.R. § 3.321 is inapplicable.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to June 30, 2008, and in excess of 20 percent from June 30, 2008, is denied.


REMAND

In written correspondence from the Veteran in June 2011, which was after the issuance of the last supplemental statement of the case of record in March 2011, the Veteran reported that he was continuously having skin cancers removed from his nose and now his ears.  He also said that he was also having cancers removed from his back.  He asked that the Board consider this information.  It appears based on this information that there are outstanding treatment records that pertain to the Veteran's service-connected residuals of basal cell carcinoma, left nose and back, and squamous cell carcinoma, left back, that must be obtained before his claim for an increased rating can be properly evaluated.  Accordingly, an attempt must be made to obtain these identified records.  See 38 U.S.C.A. § 5103A(c).  

In regard to the claim of entitlement to service connection for senile and peripheral cortical cataracts, to include as a result of ionizing radiation, the evidence shows that the Veteran was exposed to ionizing radiation in service.  In this regard, the Defense Threat Reduction Agency confirmed that the Veteran participated in Operations IVY and Castle and that as a participant he could have received no more than external gamma dose of 18 rem; external neutron dose 2 rem; total skin dose to any skin area (beta plug gamma) 550 rem.

The Veteran asserts that he has radiogenic diseases as listed under 38 C.F.R. § 3.311(b)(2), to include posterior subcapsular cataracts.

In the Board's September 2010 remand, the Board directed that further development be obtained regarding whether the Veteran had any radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2) as claimed by the Veteran, to include posterior subcapsular cataracts, and if so, to refer the claim to the Under Secretary for Benefits for further consideration under 38 C.F.R. § 3.311(b)(2).  In this regard, pursuant to § 3.311(b)(2), when it is determined that a person is exposed to ionizing radiation, subsequently develops a radiogenic disease, to include posterior subcapsular cataracts that becomes manifest 6 months or more after exposure, then before its adjudication the claim will be referred to the Undersecretary of Benefits for further consideration.  The most recent VA ophthalmology examination report in January 2011 notes that the Veteran had different types of cataracts, to include posterior subcapsular cataracts.  Accordingly, pursuant to VA regulation and the Board's September 2010 remand directives, this matter must be referred to the Under Secretary for Benefits for further consideration under 38 C.F.R. § 3.311(b)(2).  As a side note, although the January 2011 examiner remarked that the Veteran no longer had cataracts, the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Lastly, with respect to the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, claimed as due to ionizing radiation, additional development was sought in the Board's September 2010 remand regarding a medical nexus opinion addressing a possible nexus between the Veteran's diagnosed diabetes mellitus, type II, and service, to include exposure to ionizing radiation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The record shows that the Veteran was thereafter afforded a VA diabetes examination in January 2011, at which time he attributed for the first time his diabetes mellitus to his thyroid condition, diagnosed as hypothyroidism.  In March 2011, the RO granted service connection for hypothyroidism status post radioactive iodine treatment (RAI).  Accordingly, a remand is in order so that a medical nexus opinion can be obtained that addresses this claim on a secondary basis, i.e., whether the Veteran's diabetes mellitus is proximately due to or the result of his service-connected hypothyroidism.  See 38 C.F.R. § 3.310.

While the Board regrets that yet another remand of these matters will further delay a final decision on appeal, the Board finds that a remand to the RO/AMC is necessary to ensure that all due process requirements are met.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify any relevant medical records, private or VA, regarding his cataracts, diabetes mellitus and skin cancer that have not already been obtained.  Following the procedures set forth in 38 C.F.R. § 3.159, the RO/AMC should obtain copies of pertinent records from all identified treatment sources and associate them with the claims file.  The record request should include all pertinent outstanding VA dermatology records from the VAMC in Chillicothe, Ohio, from October 2010 to "present".  If any identified records cannot be obtained, this fact should be documented in the claims file.

2.  Thereafter, the issue of entitlement to service connection for cataracts, namely posterior subcapsular cataracts, to include as a result of ionizing radiation, should be referred to the  Undersecretary of Benefits pursuant to 38 C.F.R. § 3.311.  All required actions should be accomplished as appropriate. 

3.  After the completion of the development requested above, the claims folder should be returned to the VA examiner who conducted the January 2011 diabetes mellitus examination.  After a review of the claims file, the examiner should be asked to provide a rationale for the opinion that it is not at least as likely as not that the Veteran's diabetes mellitus, type II, is directly related to service, aside from his exposure to ionizing radiation.  In addition, ask the examiner to opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, is proximately due to, the result of or aggravated by a service-connected disability, namely hypothyroidism.    

If the examiner who conducted the January 2011 examination is no longer available, the claims folder should be forwarded to a provider qualified to provide the requested opinions.  An additional examination should only be scheduled if deemed necessary.

The reasons and bases for all opinions should be provided.

4.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


